Citation Nr: 0421138	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-17 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to a compensable evaluation for left inguinal 
hernia.

4.  Entitlement to a compensable evaluation for an anxiety 
disorder.

5.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had confirmed active service from June 1994 to 
June 1999.  He had additional prior active service of one 
year and seven months and inactive military service of seven 
years and nine months.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for the 
veteran's dental condition and hypertension.

By rating decision of August 2003, the RO denied compensable 
evaluations for the veteran's service connected left inguinal 
hernia, anxiety disorder, and under the provisions of 
38 C.F.R. § 3.324.  The veteran expressed his disagreement 
with the August 2003 determinations in November 2003.  These 
issues are further addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's in-service and post-service blood pressure 
readings were predominately below 140/90.  

2.  Competent medical evidence of a diagnosis of chronic 
hypertension during service or within one year of the 
veteran's separation from active military service is not of 
record.  

3.  Competent medical evidence of a diagnosis of chronic 
hypertension subsequent to service is not of record.

4.  The medical evidence establishes that caries/cavities on 
teeth numbers 3, 5, 8, 9, and 18; and a dental injury (chip) 
on tooth 10 were incurred during active military service.

5.  The preponderance of the medical evidence establishes 
that defects with teeth numbers 1, 2, 4, 6, 7, 11-17, 19-31 
were not incurred during active military service.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension were 
not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).

2.  The criteria for service connection for caries/cavities 
on teeth numbers 3, 5, 8, 9, 10, and 18 were met.  38 
U.S.C.A. §§ 1110, 1131, 1712; 38 C.F.R. §§ 3.303, 3.304, 
3.381 (2003).

3.  The criteria for service connection for teeth numbers 1, 
2, 4, 6, 7, 11-17, 19-31 were not met.  38 U.S.C.A. §§ 1110, 
1131, 1712; 38 C.F.R. §§ 3.303, 3.304, 3.381 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

As required by 38 U.S.C.A. § 5103(a), a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits and that the VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the issues were initially denied prior 
to the passage and enactment of the VCAA.  However, 
subsequent to the passage of the VCAA, the RO, in an April 
2001 letter, issued prior to the RO's November 2001 VCAA de 
novo decision, advised the veteran of the laws and 
regulations pertaining to entitlement to the benefit sought, 
and included a detailed explanation as to why the veteran had 
no entitlement under the applicable laws and regulations 
based on the evidence provided.  He was notified of the 
responsibilities of the VA and the claimant in developing the 
record.  In addition to the April 2001 letter, Statements of 
the Case (SOC) issued in August 2000 and May 2002, and a 
Supplemental Statement of the Case (SSOC) issued in April 
2003, VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to respond in a 
timely matter to the VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The appellant was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  Finally, this letter requested that 
the veteran submit all pertinent evidence in his possession 
to VA as soon as possible.  Additionally, in an August 2001 
letter, the RO requested that the veteran submit post-service 
dental treatment records directly to VA.  The duty to notify 
the veteran has been satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the evidence includes the service medical 
records and post-service VA, service department and private 
medical treatment records, and examination reports.  It does 
not appear that there are additional medical treatment 
records that are necessary to proceed to a decision in this 
case.  The veteran has claimed that the military officials 
tampered with his service medical records in order to 
suppress records showing a diagnosis of hypertension.  A 
review of these records by the Board indicates that they 
appear complete, to include both entrance and separation 
examinations.  Regardless, under the presumption of 
administrative regularity, the Board is to presume that 
government officials carry out their duties in good faith and 
proof to the contrary must be almost irrefragable to overcome 
that presumption.  See Clemmons v. West, 206 F.3d 1401 (Fed. 
Cir. 2000).  The veteran has presented no evidence that his 
service medical records have been tampered with other than 
his own bald allegations.  

In a written statement of July 2000, the veteran reported 
that he had undergone an employment physical examination that 
noted his "blood pressure was at Hypertension level..."  He 
has also claimed that he sought emergency medical treatment 
for his elevated blood pressure.  However, the veteran has 
failed to identify the sources of this examination and 
treatment; nor has he provided any release form so VA could 
obtain this evidence.  Such actions by the veteran were 
specifically requested in the RO's letter of April 2001.  In 
addition, the SOCs and SSOC informed the veteran of the 
evidence in the possession of VA.  The veteran informed VA in 
May 2001 that he was gathering evidence from his private 
doctors.  However, in December 2002, the veteran informed VA 
that he was unable to get any additional treatment records.

In this case the veteran has undergone VA compensation 
examinations during the course of his appeal.  The VA 
physician rendered medical opinion on the hypertension issue 
on appeal.  The Board finds that additional development is 
not necessary to make a decision on the issue being decided 
in this case.  Another VA examination is unnecessary in this 
case because the medical opinions already of record establish 
that no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The veteran was not provided a VA dental examination.  The 
Board determined that the contemporaneous competent medical 
evidence clearly established the veteran's dental conditions 
during active service.  Under these circumstances, a VA 
dental examination is not required.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.1599(c).

As noted above, the veteran and his representative were 
provided the opportunity to present oral testimony and 
argument directly to VA in a hearing conducted in December 
2002.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection for a 
right knee arthroplasty is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

Service connection criteria 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and hypertension becomes manifest to a compensable 
degree within one year after termination of such service, 
such disease shall be presumed to have been incurred in 
service.  This is a rebuttable presumption.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Where there is a chronic disease shown as such in 
service or within the presumptive period under § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

Service Connection for Hypertension

At an October 1984 military enlistment examination, the 
veteran denied any prior medical history of high blood 
pressure.  On examination, his heart and cardiovascular 
system were found to be normal.  His sitting blood pressure 
reading was 122/60.  On comprehensive military physical 
examination in March 1986, examination revealed that his 
heart and cardiovascular system were normal with blood 
pressure of 120/80.  

At subsequent comprehensive physical examination in January 
1990 and November 1993, his heart and cardiovascular system 
were normal.  In January 1990, his blood pressure was 108/88.  
In November 1993, his blood pressure was 120/80.     

In a March 1998 letter, private physician, Dr. G.B.S., stated 
that the veteran was under his care.  Outpatient records from 
this physician dated from February to July 1998 noted blood 
pressure readings of 138/94 in February 1998 and 136/90 in 
March 1998.  This physician advised the veteran to stay off 
work for one week and return by late March 1998.  The 
assessment was anxiety and stress.

An October 1998 military outpatient record noted the 
veteran's complaint of increased blood pressure.  An 
outpatient record of mid-November 1998 noted that he veteran 
had reported to sick call with paperwork from a civilian 
doctor requesting that the veteran be given convalescence 
leave.  His blood pressure was 140/80 and the assessment was 
hypertension.  

A private psychologist treated the veteran and his spouse 
during 1998 and 1999.  These records discussed therapy for 
the difficult relationship between the veteran and his spouse 
and the veteran's stresses dealing with the "narcissistic 
[military] system."  In March 1998, the veteran reported 
feeling tightness in his chest and arms that developed based 
on the actions of his military supervisors.  In April 1998, 
he complained of difficulties with his sleep, irritability, 
and feeling easily overwhelmed.  In an October 1998 letter, 
the veteran's psychologist, Dr. R.A.D., opined that the 
veteran's high blood pressure, insomnia, migraines, and 
inability to eat seemed to be directly related to work 
induced stress.  He recommended that the veteran take a two-
week leave of absence from his work to reduce the stress that 
was exacerbating his condition.      

In a November 1998 letter, Dr. G.B.S. indicated that the 
veteran's high blood pressure, insomnia, migraines, and 
inability to eat seemed to be directly related to work 
induced stress.  Dr. G.B.S. recommended that the veteran take 
two weeks of absence from his current work in order to reduce 
his stress that was exacerbating the above noted conditions.  
Later that same month, Dr. G.B.S. requested that the 
veteran's leave be extended for another two weeks.  

At a June 1999 military separation examination, the veteran 
reported that he had a medical history of high blood 
pressure.  The veteran claimed that he had been treated by a 
private family practice physician and a clinical psychologist 
for symptoms of stress that included high blood pressure.  A 
medical history narrative apparently taken at the time of the 
separation examination stated:

High blood pressure, trouble sleeping and 
depression, excessive worrying due to 
complaints raised against the Texas Air 
National Guard and the 136th Airlift Wing 
for racial discrimination, reprisal, and 
retaliation dating back to Feb 97.

On examination, his heart and cardiovascular system were 
found to be normal.  His sitting blood pressure was 128/88.  
The examination report had both boxes marked indicating that 
the veteran was, and was not, qualified for separation from 
the military.  Based on the examiner's remarks on this form, 
it appears that this controversy surrounded the existence of 
a left inguinal hernia and, for this reason, one of the 
examiners recommended that the veteran be placed on medical 
hold.

The military clinical records dated in the 1980s and 1990s 
noted a number of occasions when the veteran's blood pressure 
was recorded.  The readings from the mid-1980s to May 1996 
were well below 140/90.  In May 1996, the blood pressure was 
141/84.  In August 1998, the reading was 140/82, but returned 
to 112/67 in October 1998.  In November 1998, the blood 
pressure was elevated again with readings of 140/80, 140/90, 
and 145/101.  However, readings in January and May 1999 were 
respectively 126/82 and 112/68.

At a February 2000 VA compensation examination in February 
2000, his blood pressure was 110/80.  The diagnosis was 
general physical examination essentially negative, except for 
a left inguinal hernia.

During an August 2001 VA cardiovascular examination, the 
veteran reported that he began to have elevated blood 
pressure readings in October 1998 due to stress from his 
military service.  These high readings continued for a three 
to four month period, but then returned to lower levels.  He 
reported that he continued to have "only very rare elevated 
blood pressure."  The veteran acknowledged that he did not 
take any medication to control his blood pressure.  He denied 
shortness of breath, but did complain of chest pain that 
occurred from time to time.  This symptom did not occur 
during exercise, but when he became emotionally upset.  He 
indicated that he did not have any family history of 
hypertension.  Cardiac workups to include EKG and stress 
tests were normal.  Blood pressure readings at the time of 
examination were 140/80, 138/78, and 138/80.  His pulse was 
regular and his heart examination was normal with no 
enlargement or murmurs.  The impressions included 
intermittent hypertension but no essential hypertension, and 
atypical chest pain but no heart disease.  

During a January 2003 VA psychiatric examination, the veteran 
noted a family history of cardiovascular and hypertension 
problems.  He noted that he had sought emergency medical 
treatment on occasions when he felt like he was having a 
stress attack.  At a January 2003 VA cardiovascular 
examination, the examiner noted a detailed medical history as 
obtained from a review of the claims file.  While the 
examiner noted that he initially had a hard time hearing the 
veteran's blood pressure, after some adjustment, the blood 
pressure was taken on three different times over a six-minute 
period.  The blood pressure was 130/80.  The impression was 
hypertension, not found.  

In statements and hearing testimony, the veteran contends 
that he currently suffers with hypertension that began during 
his military service and that it would come and go,  He 
reported that his hypertension was definitely caused by 
stress and depression.  The veteran claimed that since his 
military service his high blood pressure was intermittent.    

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While a layperson is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

A review of the veteran's military service records reveals 
that on only one occasion in November 1998 was the veteran 
assessed to have hypertension.  During the decade and a half 
that military records were kept, only on one three occasions 
did the veteran have elevated blood pressure.  Those readings 
were reported in May 1996, August 1998, and November 1998.  
The highest reading was reported in November 1998 at 145/101.  
However, during the periods between these readings, and 
especially from November 1998 till the separation examination 
in June 1999, the veteran's blood pressure readings were 
consistently below 140/90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days...the term hypertension 
means that the diastolic blood pressure is predominately 
90mm. or greater, and the isolated systolic blood 
hypertension means that the systolic blood pressure is 
predominately 160mm. or greater with a diastolic blood 
pressure of less than 90mm.) 

There is no medical evidence of a diagnosis for 
chronic/essential hypertension, or blood pressure readings of 
140/90 or greater, within one year of the veteran's 
separation from active military service.  Since his military 
service, the veteran has not received a diagnosis of chronic 
(that is, essential) hypertension.  While the VA 
cardiovascular examiner of August 2001 did diagnosis 
intermittent hypertension, such a diagnosis does not connote 
the existence of a chronic disability as required by 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  In fact, the blood 
pressure readings at the time of this examination were less 
than 140/90 and do not corroborate the existence of chronic 
or essential hypertension.  Subsequent examination in January 
2003 separately ruled out the existence of hypertension.  
Based on this medical evidence, the Board finds that the 
veteran does not currently suffer with chronic hypertension 
of a cardiovascular origin.

This conclusion is supported by the medical opinions of 
record.  The private physician and psychologist that treated 
the veteran in the late 1990s both determined that the 
veteran suffered with elevate blood pressure.  However, both 
healthcare professionals determined that these readings were 
a symptom of the stress he encountered with his job in the 
military, and did not attribute these readings to a chronic 
cardiovascular disease.  In fact, neither healthcare 
professional ever provided a diagnosis of hypertension in 
their treatment records or letters.  These opinions were 
confirmed by the VA examiners in August 2001 and January 2003 
that also indicated that only an intermittent hypertension 
existed due to periods of increased stress.  The veteran 
himself has acknowledged that his periods of increased blood 
pressure are the result of periods of increased stress and 
anxiety.  Also supporting the conclusion that the veteran's 
elevated blood pressure is not the result of a chronic 
cardiovascular disease are the blood pressure readings taken 
after the veteran's convalescence leave during the fall of 
1998.  Those readings, to include his separation examination, 
were substantially lower than 140/90.  Based on this lay and 
medical evidence, the Board finds that the preponderance of 
the evidence is against service connection for hypertension.  
As the lay and medical evidence does not indicate that 
chronic hypertension currently exists, the claim for service 
connection must be denied.

Service Connection for Dental Condition

The provisions of 38 C.F.R. § 3.381 provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a POW.  
In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  Teeth noted as missing at entry will not be 
service connected, regardless of treatment during service.  
Calculus, acute periodontal disease, third molars (unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma), impacted or malposed teeth and other developmental 
defects (unless disease or pathology of these teeth developed 
after 180 days or more of active service) will not be 
considered service-connected for treatment purposes.  See 
38 U.S.C.A. § 1712.

The veteran's initial military dental examination was 
conducted in June 1985.  This examination found cavities (by 
both visual and X-ray examination) existed in teeth numbers 
3, 5, 8, 9, 14, 18, 20, 31, and 32.  Teeth numbers 2, 17, 19, 
and 30 were missing.  Teeth numbers 1, 15, and 16 were 
carious and non-restorable.

In June 1985, the dental outpatient records reported that 
teeth numbers 15 and 16 were extracted.  In July 1985, 
cavities/caries on teeth numbers 5, 9, and 14 were filled.  
In March 1986, dental examination revealed deep caries in 
tooth number 1 and this tooth was extracted.  

A periodic military examination was given to the veteran in 
January 1990.  This examination apparently noted a missing 
tooth at number 1, caries/cavities at teeth numbers 8 and 17, 
and a non-restorable tooth at number 32.  A comprehensive 
medical examination report of November 1993 noted that teeth 
numbers 1, 2, 4, 12, 14, 15, 16, 17, 19, 20, 30, and 31 were 
missing.  

In April 1994, the veteran complained of a chipped tooth.  
Dental examination was within normal limits, except for 
calculus, plaque, carious tooth at number 5, and tooth number 
32 was non-restorable.  The diagnosis was mild to moderate 
periodontitis.  Oral surgery was performed on tooth number 5.

In August 1994, the veteran complained that his temporary 
crowns had become loose.  Dental examination revealed caries 
on teeth numbers 5, 18, and 32.  There was probable carious 
pulp exposure on tooth number 5 and tooth number 32 was again 
found to be non-restorable.  X-ray radiolucency was present 
on tooth number 20, but this tooth was reported to be 
asymptomatic.  Loose and ill-fitting acrylic crowns were 
present on teeth numbers 8 and 9.  Also present was severe 
gingivitis (inflammation of the gums).  The examiner noted 
that the "preps" of teeth numbers 8 and 9 were very short 
and may require endodontic (branch of dentistry concerned 
with treatment of dental pulp, tooth root, and periapical 
tissue) care prior to the setting of permanent crowns.  The 
temporary crowns on teeth numbers 8 and 9 were realigned and 
recemented.

In October 1994, the veteran complained that the temporary 
crowns on teeth numbers 8 and 9 had become loose.  These 
crowns were apparently recemented.  

In January 1995, the veteran complained that the crown on 
tooth number 9 had become loose and that tooth number 32 
hurt.  Examination revealed that the temporary crown on tooth 
number 9 was loose and that tooth number 32 was non-
restorable.  The temporary crown was recemented and tooth 
number 32 was extracted with no complications.

Dental examination in February 1995 found extensive caries on 
teeth numbers 8 and 9.  The examiner indicated that these 
teeth had received poor crown preparation.  Defective 
restorative work was noted on teeth numbers 5, 8, 9, and 18.  
The assessment was general gingivitis.  The examiner 
indicated that the veteran required extensive restorative 
work to include endodontic care of teeth numbers 5, 8, 9, and 
18; and prosthetic repair of teeth numbers 8 and 9.  

An oral screening examination in April 1995 found heavy 
calculus, moderate plaque, and incomplete prosthetic repair.  

An April 1995 dental examination revealed the need for 
endodontic care for teeth numbers 5, 8, 9, and possibly 18; 
oral surgery on teeth numbers 3, 10, and 18; and crowns 
emplaced on teeth numbers 5, 8, 9, and 18.  

In May 1995, the veteran was referred for endodontic 
treatment of teeth numbers 5, 8, and 9.  Endodontic 
diagnostic testing revealed pulp necrosis with chronic apical 
pedoni in tooth number 8, normal pulp in tooth number 9, and 
pulp necrosis with suppurative apical pedoni in tooth number 
5.  Oral surgery was performed on teeth numbers 5, 8, and 9.  
Temporary crowns were recemented to teeth numbers 8 and 9.  
Deep caries were found on tooth number 18 and repaired.  
Additional oral surgery was also performed on teeth numbers 4 
and 21.  

Dental examination in June 1995 revealed general moderate to 
heavy plaque.  Additional prep work was done on teeth numbers 
3, 5, 10, and 18.  Further treatment planned included 
emplacing permanent crowns on teeth numbers 8 and 9, and, if 
needed, on teeth numbers 5 and 18.  The veteran's next dental 
appointment was scheduled for August 1995.

In October 1995, dental treatment was performed on teeth 
numbers 7 and 10.  In October and November 1995, temporary 
acrylic crowns were recemented to teeth numbers 8 and 9.  In 
December 1995, due to defective crowns on teeth numbers 8 and 
9, the veteran was scheduled for evaluation of crown 
lengthening.

In April 1996, the veteran reported that he had chipped tooth 
number 10.  This tooth was repaired.  In early May 1996, the 
veteran was evaluated for crown lengthening of teeth numbers 
8 and 9.  On examination, there was severe gingivitis 
inflammation in the area of teeth numbers 8 and 9.  Crowns on 
teeth 8 and 9, and other chipped crowns, were recemented.  
The veteran was instructed that his oral hygiene and tissue 
tone needed to improve prior to the crown lengthening 
surgery.  The crown lengthening was performed on teeth 
numbers 8 and 9 in mid-May 1996.  Outpatient records in May 
and June 1996 noted that the veteran's tissue was healing 
very well.  In mid-June 1996, it was noted that the crown on 
tooth number 8 was loose.  This crown was recemented.  In 
late June 1996, it was noted that the temporary crowns on 
teeth numbers 8 and 9 were missing.  In July 1996, these 
crowns were built up and recemented.  The veteran was 
referred for impressions in order to emplace permanent 
crowns.  In October 1996, it was reported that the veteran's 
temporary crown on tooth number 9 had come off.  

Dental examination in January 1997 revealed that teeth 
numbers 1, 2, 4, 12, 14, 15, 16, 17, 18, 20, 30, 31, and 32 
were missing.  Teeth numbers 8 and 9 had provisional crowns.  
X-rays revealed that teeth numbers 8 and 9 had received 
endodontic care resulting in short posts.  An alginate 
impression was made for diagnostic casts.  It was noted that 
the veteran broke a follow-up appointment in late January 
1997.  Outpatient record dated in October 1997 indicated that 
the crown on tooth number 8 had come loose and was 
recemented.  

In July 1997, the veteran reported that his temporary crowns 
on teeth numbers 8 and 9 had come off.  These teeth were 
recemented.  Dental examination revealed that teeth numbers 
1, 2, 4, 12, 14, 15, 16, 17, 19, 20, 30, 31, and 32 were 
missing.  Otherwise, the examination was within normal 
limits.  The assessment was mild periodonitis.  The examiner 
indicated that the veteran needed upper and lower partial 
plates in order to chew food.  Teeth numbers 8, 9, 5, and 18 
had big existing fillings.  The veteran was referred for 
placement of permanent crowns on teeth numbers 8 and 9.  
Outpatient records dated in August 1997, January 1998, June 
1998, and August 1998 indicated that temporary crowns at 
teeth numbers 8 and 9 had to be recemented.  Dental 
examination in August 1998 noted the same teeth missing as 
found in July 1997.  Otherwise, the examination noted 
findings within normal limits.  The assessment was localized 
gingivitis.  The dentist recommended that the veteran receive 
permanent crowns on teeth numbers 8 and 9.   The outpatient 
dentist repeatedly referred the veteran to another U. S. Air 
Force base for placement of permanent crowns.  Finally, in 
August 1998, the veteran was referred to another military 
healthcare provider (a Captain) for a consultation to 
determine the veteran's future treatment.  

The veteran again had loose or fractured temporary crowns at 
teeth numbers 8 and 9 that were repaired in September and 
October 1998.  

A dental examination was given to the veteran in December 
1998.  On examination, apparently a cavity was noted on tooth 
number 3.  Teeth numbers 5, 8, 9, and 18 reportedly had 
temporary crowns.  This examination was stamped with the 
following remarks:

A TYPE 2 EXAMINATION WAS PROVIDED WITHIN 
180 DAYS OF SEPARATION AND ALL TREATMENT 
WAS NOT COMPLETED PRIOR TO SEPARATION.

The veteran's separation examination of June 1999 reported 
that teeth numbers 1, 2, 4, 12, 14, 15, 16, 17, 19, 20, 30, 
31, and 32 were missing.  Caries/cavities were present on 
teeth numbers 3, 5, 8, 9, and 18.  The examiner remarked that 
all dental treatment had not been completed.

Private dental records dated in May 2000 and July 2001 noted 
that temporary crowns had been replaced.  Unfortunately, the 
teeth affected were not identified.  

In statements and hearing testimony, the veteran claimed that 
due to interference by his supervisors and military work he 
could only keep 1/8 of the dental appointments he scheduled.  
This interference led to his dental work not being completed 
while in military service.  This lack of treatment forced the 
dentist to continually reattach his temporary crowns instead 
of placing permanent ones.  He noted that he had impressions 
made for the permanent crowns, but due to interference with 
his scheduled appointments was unable to return to get these 
permanent crowns.  

The veteran testified in December 2002 that he chipped his 
front teeth during military service on a glass bottle.  He 
claimed that a number of military doctors (presumably 
dentist) had informed him that these teeth needed to be 
ground down so that crowns could be emplaced.  

While the veteran is competent to relate evidence of injury 
or symptoms, he is not competent to provide evidence on 
diagnosis or etiology of a disease or disability.  Only a 
medical professional (in this case, usually a dentist) can 
provide such evidence.  See Espiritu, supra.  The term 
"trauma" is used in VA regulations, mere dental treatment 
or cracking a tooth while eating is not considered service 
trauma under VA law and regulation.  See 38 U.S.C.A. § 1712; 
38 C.F.R. § 3.381(b).  Although the veteran alleges he 
received in-service fillings, dental treatment also does not 
constitute "service trauma" within the meaning of VA law and 
regulation.  See VAOPGCPREC 5- 97 (Jan. 22, 1997).

A review of this history indicates that the veteran's 
significant dental problems predated his first period of 
enlistment during the mid-1980s and has continued to the 
present time.  During his first period of active service, 
teeth numbers 1, 15, and 16 were noted as carious and non-
restorable during the veteran's initial dental examination in 
June 1985.  Thus, their subsequent extraction is not service-
connected under the provisions of 38 C.F.R. § 3.381.  The 
second period of active service in the mid and late 1990s 
noted significant dental treatment.  However, most of the 
abnormalities and missing teeth were noted either on the 
initial dental examination of June 1985 or during the interim 
dental examinations (when the veteran was not on active 
military service) in January 1990, November 1993 and April 
1994.  These abnormalities included missing teeth at numbers 
1, 2, 4, 12, 14, 15, 16, 17, 19, 20, 30, and 31; and that 
tooth number 32 had caries/cavities and was non-restorable.  
As these problems pre-existed the second period of active 
service (to include missing teeth at numbers 1, 2, 4, 12, 14, 
15, 16, 17, 19, 20, 30, and 31), they are not service 
connected.  

The August 1994 dental examination, the first examination for 
the veteran's second period of active service, reported the 
problems with the veteran's temporary crowns on teeth numbers 
8 and 9.  Also caries/cavities were noted on teeth numbers 5 
and 18.  Tooth number 32 was again found to have 
caries/cavities and was non-restorable.  These dental 
problems were addressed in the following months, to include 
extraction of tooth number 32.  

The service dental records from the veteran's second period 
of active service note the existence of acute gum disease to 
include gingivitis and periodontitis.  However, these 
findings are not consistent and appear to report only acute 
cases.  In fact, the finding of periodonitis in April 1994 
indicates that these problems pre-existed the veteran's 
second period of active service.  The records are replete 
with comments regarding the veteran's poor oral hygiene 
habits.  Regardless, the provisions of 38 C.F.R. § 3.381 do 
not authorize the award for service connection for acute 
periodontal disease.

However, dental examination in April 1996 noted that the 
veteran had chipped tooth number 10.  The dental examinations 
of December 1998 and June 1999 noted the existence of 
caries/cavities on teeth numbers 3, 5, 8, 9, and 18.  No 
abnormality had been reported with these teeth in 1994 or the 
existing caries/cavities had been repaired in the following 
months.  Therefore, the Board finds that the caries/cavities 
observed in December 1998 and June 1999 on these teeth must 
have developed during the second period of active military 
service.  Resolving all doubt on these matters in the 
veteran's favor, the Board finds that service connection is 
warranted for teeth numbers 3, 5, 8, 9, 10, and 18.  See 
38 U.S.C.A. § 5107(b).

Conclusion

Based on the above analysis, the Board finds that the veteran 
is not entitled to service connection for hypertension, as a 
chronic disability does not currently exist.  The medical 
evidence does establish service connection for 
caries/cavities on teeth numbers 3, 5, 8, 9, and 18; and a 
chipped tooth at number 10.  The preponderance of the medical 
evidence is against the grant of service connection for 
abnormalities or missing teeth at numbers 1, 2, 4, 6, 7, 11-
17, and 19-32.  While the veteran is competent to report 
symptoms, a preponderance of the contemporaneous medical 
findings shows that the dental abnormalities of the latter 
teeth pre-existed or were not incurred during active military 
service.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of diagnosis 
and etiology of a disability, than the lay statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against the veteran's current claims 
(other than those granted) and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for caries/cavities at 
teeth numbers 3, 5, 8, 9, and 18; and residuals of a chipped 
tooth at number 10, are granted.  

Entitlement to service connection for dental abnormalities or 
missing teeth at teeth numbers 1, 2, 4, 6, 7, 11-17, and 19-
32 is denied.


REMAND

As noted above, service connection has been granted for teeth 
numbers 3, 5, 8, 9, 10, and 18.  According to the Court's 
decision in Mays v. Brown, 5 Vet. App. 302 (1993), a claim 
for service connection for a dental disorder also raises a 
claim for outpatient dental treatment.  The issue of 
eligibility for dental treatment is not yet ripe for 
appellant review as the RO has yet to determine whether the 
service-connected teeth warrant a compensable evaluation.  
Such an evaluation will have a determinative effect on what 
class of eligibility to which the veteran will be entitled.  
See 38 C.F.R. § 17.161.  Thus, an initial determination on 
the evaluation of the service-connected teeth must be 
complete prior to further Board review.

In this regard, the Board notes that 38 U.S.C.A. § 1712(b)(2) 
provides that a veteran who is to be released from service 
shall be given a written explanation of the eligibility 
requirements for VA outpatient dental treatment.  The 
explanation shall be signed by the service member, or shall 
include a certification that the member refused to sign.  If 
there is no certification of record, the time limit is not 
considered to have begun.  Mays, at 306.  Here, there does 
not appear to be a certification of record.

By rating decision of August 2003, the RO denied entitlement 
to compensable evaluations for a left inguinal hernia and an 
anxiety disorder; and determined that a compensable 
evaluation was not warranted under the provisions of 
38 C.F.R. § 3.324.  The veteran submitted a typed statement 
in November 2003 expressing his disagreement with these 
decisions and a desire to seek appellate review.  A SOC has 
yet to be issued to the veteran regarding these matters.  

Based on these contentions, the Board finds that the 
appellant has submitted a notice of disagreement (NOD) 
regarding the issues of entitlement to compensable 
evaluations for a left inguinal hernia and an anxiety 
disorder; or a compensable evaluation under the provisions of 
38 C.F.R. § 3.324.  Under the circumstances, these issues are 
not yet ripe for appellate review and must be remanded to the 
AOJ to ensure protection of the veteran's due process rights.  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see also 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, this case is REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  The veteran's service-connected 
caries/cavities of teeth numbers 3, 5, 8, 
9, and 18; and residuals of a chipped 
tooth at number 10, should be evaluated 
under the appropriate diagnostic criteria 
in VA's Schedule for Rating Disabilities.  
Thereafter, a determination on the 
veteran's eligibility for VA dental 
treatment must also be adjudicated.  The 
veteran and his representative should be 
issued the appropriate notification of 
these decisions and informed of his 
appellate rights.  Only if the appellant 
submits a timely notice of disagreement 
and substantive appeal (VA Form 9) should 
these issues be referred back to the 
Board for appellate review.  

3.  The RO should issue a SOC regarding 
entitlement to compensable evaluations 
for a left inguinal hernia and an anxiety 
disorder; or a compensable evaluation 
under the provisions of 38 C.F.R. 
§ 3.324.  This SOC must specifically 
inform the appellant and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claim.  See 
38 U.S.C.A. §§ 5103, 5103A.  The 
appellant and representative should then 
be given the opportunity to respond 
thereto.  Only if the appellant submits a 
timely substantive appeal (VA Form 9) 
should this issue be referred back to the 
Board for appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



